Citation Nr: 1135482	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a neck disability manifested by chronic headaches, loss of feeling in the left hand and right hand, and loss of feeling in the left foot and right foot.  

2. Entitlement to service connection for a hernia.

3. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 8, 2010; and a rating in excess of 50 percent for PTSD, effective from December 8, 2010.

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD, and assigned a 30 percent disability rating, effective September 25, 2008, and which denied service connection for chronic headaches, for loss of feeling in the right and left hands, for loss of feeling in the right and left feet, and for a hernia.  In January 2011, the RO increased the disability evaluation assigned for PTSD to 50 percent, effective from December 8, 2010, the date of a VA examination.  The Veteran has continued his appeal for a higher rating for the service-connected PTSD.  

In April 2011, the Board remanded this matter in order to schedule the Veteran for a videoconference hearing.  The record reflects that in June 2011, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  Thus, the Board is satisfied that there has been substantial compliance with the January 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that at the June 2011 hearing, the issues on appeal were clarified and condensed as set out on the first page.  In addition, at the hearing, the Veteran claimed that in service he was involved in an incident where he was running and hit a wire and sustained multiple injuries - including that two of his teeth were reportedly knocked out.  It appears that a claim for service connection for in-service dental trauma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record raises assertions that the Veteran is no longer able to work due to his service-connected PTSD as well as his various physical disabilities.  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a neck disability, manifested by chronic headaches, loss of feeling in the left hand and right hand, and loss of feeling in the left foot and right foot; entitlement to a rating in excess of 50 percent for PTSD, effective from December 8, 2010, and entitlement to a TDIU rating; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has a hernia condition that is related to his active military service or any incident therein.

2. Prior to December 8, 2010, the Veteran's PTSD was manifested by no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as well as other symptoms not listed in the applicable rating diagnostic code including chronic sleep problems, intrusive thoughts, flashbacks, nightmares, isolating behaviors, anxiety, panic attacks, concentration problems, and hypervigilance, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule.


CONCLUSIONS OF LAW

1. A hernia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Giving the benefit of the doubt to the Veteran, the criteria for an initial 50 percent schedular rating for PTSD have been met prior to December 8, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim for service connection for a hernia, and of his and VA's respective duties for obtaining evidence.  Since one of the appellate issues --  entitlement to assignment of an initial higher rating for PTSD - is a downstream issue from that of service connection (for which the October 2008 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  That appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, the March 2010 statement of the case (SOC) properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record, and provided testimony in this matter in June 2011.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the October 2008 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his hernia(s) may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a hernia, the Board finds that there is arguably competent medical evidence of current disability - at least at some point during the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is, however, no competent medical evidence of record (other than the Veteran's lay assertions) showing that his recurrent hernias, may be related to service.  Rather, the competent medical evidence of record opined that such a connection was unlikely.  And although the Veteran has contended that his recurrent hernias are related to an incident in service where he ran into a wire, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As more fully explained below, the Veteran's own assertions as to the incident in service which caused his recurrent hernias were inconsistent and insufficiently specific.  Thus, a VA examination on this issue is not necessary or warranted.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  A VA examination was conducted in April 2009, to determine the current severity of his PTSD.  The Board notes that the April 2009 VA examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The April 2009 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for a Hernia

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that during his service in Vietnam, he was involved in at least two incidents where his base was hit with incoming rockets and mortars and while running to the perimeter, he hit a wire or series of wires.  He contends that his hernias have resulted from the incident in service where he was at a listening post and his only option was to run back to the perimeter, and when he got 20 feet from the trench line, he hit a wire that struck him below the waist and down to the groin.  He clarified that this was not the same incident where he injured his neck, explaining that the first time he ran into the wires during a night time attack on his base was when he reportedly injured his neck.  He further indicated that after the second incident, where the wire hit him below the waist, he had swelling in the testicles and bladder, and could not urinate without a burning sensation.  He claimed that this weakened the area, and over the years he felt a burning sensation every once in awhile, until 1992 when it "burst" and he had to use a truss with straps.  He claimed he finally went in 1995 and had an operation.  

With regard to current disability, the Board notes that there is competent medical evidence showing that the Veteran underwent multiple hernia surgeries, including in 1996, 1997, and 2001.  In April 2001, the impression was direct right inguinal hernia, easily reducible.  In a September 2003 VA treatment record, the impression was recurrent abdominal hernias.  Thus, the record reflects that the Veteran arguably has a current hernia.  In that regard, the Board also recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

What is missing from the record is competent evidence showing that the Veteran's hernia(s) may be causally related to active service.  38 C.F.R. § 3.303.  In that regard, an April 2001 VA treatment record shows that the Veteran was seen for complaints of a right-sided hernia, and reported his belief that his hernias were the result of having run into a taut wire while escaping a mortar attack in Vietnam.  The VA physician noted explaining to the Veteran that the hernia was "unlikely" to be related to the trauma from running into a wire.  There is no competent evidence to the contrary, as the Veteran has not submitted any competent medical evidence supporting such a nexus, and, as noted above, a VA examination is not necessary.  Moreover, the etiology of his hernias is not subject to lay diagnosis.  Jandreau v. Nicholson, supra.  

The Board recognizes that the Veteran has contended that his recurrent hernias are related to his active duty service.  In that regard, he initially reported - in correspondence, in VA treatment records, and on the VA examination - that his hernias resulted from the one incident in service where he was running to the perimeter during a night-time mortar attack and hit a wire, which caused injury to his teeth, neck, and below the waist.  However, in June 2011, he testified that there were actually two separate incidents where he was running to the perimeter during a night time mortar attack and hit wires - claiming that in the first incident he injured his teeth and neck, and then in the second incident the wire hit him below the waist, which eventually caused him to develop hernias.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Indeed, the Board has accepted as true the Veteran's claim that he was injured when he ran into the wires while trying to escape the mortar attack.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to describe the incident where he ran into the wire at night as well as to report the symptoms he experienced as a result of running into the wire - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  He has indicated that he had swelling and pain below the waist after the second incident in service where he ran into wires at night.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board has weighed the Veteran's statements as to the second incident of running into wires in service, and finds his current recollections and statements made in connection with the claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999).  In that regard, the Board notes that the Veteran initially reported (on VA treatment records and in statements submitted to VA) that he injured his teeth, neck, and below the waist at the same time, but most recently testified that there were actually two separate incidents in service where he was injured by running into wires.  The Board therefore finds that his statements in this regard are not consistent and not credible, and, therefore, continuity has not here been established, either through the competent evidence or through his statements.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The preponderance of the evidence is therefore against the claim of service connection for a hernia.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Rating in Excess of 30 Percent for PTSD, prior to December 8, 2010

1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been evaluated as 30 percent disabling, prior to December 8, 2010, and as 50 percent disabling, effective from December 8, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Herein, the Board will only address entitlement to an initial rating in excess of 30 percent, prior to December 8, 2010, as the other issue is remanded below.  See also Fenderson v. West, supra.

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

2. Factual Background and Analysis

Treatment records from the Vet Center show that in August 2008, the Veteran was seen as a walk-in, and reported he had been homeless for many years - at least 25 - and was usually living in Mexico in the mountains.  He denied current suicidal ideation.  On the intake form, the Veteran reported he was living with his nephew, and was doing handyman work - and had daily jobs.  He reported having flashbacks, nightmares, anger, and sleep problems.  He had suicidal thoughts, but no plan or attempts.  On mental status evaluation he was oriented, but his appearance was unkempt and his speech was rapid and pressured.  His affect was labile and his judgment was fair.  In October 2008, he reported having nightmares and a racing heart two to three times a week, night sweats, anger problems, sleep problems, and concentration problems.  He continued to avoid all types of crowds, and isolates at his nephew's house by staying in his room.  He denied suicidal ideation.  It was noted that he had trouble obtaining and maintaining employment due to PTSD and health problems.  The diagnoses included PTSD, MDD.  

VA treatment records showed that in October 2008, the Veteran reported he had been living in the mountains of Mexico for the past 25 years due to his PTSD symptoms, and reported he had been living in a tent and eating tropical fruit.  He now lived with his daughter and nephew.  He reported having sleep problems, nightmares, flashbacks, intrusive thoughts, hypervigilance, panic attacks.  He was easily distracted, lacked motivation, and was easily tearful.  He felt his energy level was good, but he lacked some motivation.  On mental status examination, he was found to be oriented to name and place, casually dressed, with hesitant and slow speech and depressed mood with suspicious affect.  His thought process was disorganized, insight was fair, judgment and memory were intact, and his fund of knowledge was average.  He denied current suicidal and homicidal ideation.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 40 was assigned, and it was noted that he had an appointment with a psychiatric for further diagnosis and ongoing medication management. 

Vet Center treatment records further show that in December 2008, the Veteran presented with a depressed effect, and reported he did not attend a holiday dinner with family because he was feeling bad.  He reported that his nightmares had increased, and the assessment was chronic severe PTSD, complicated by depression.  In a letter dated in February 2009, a social worker from the Vet Center reported that the Veteran had lived in the mountains for many years to stay away from people, and continued to deal with flashbacks and nightmares about Vietnam.  He rarely slept more than one or two hours per night.  The social worker opined that the Veteran suffered from PTSD, chronic, severe, and complicated by depression.

VA treatment records further show that in January 2009, the Veteran was seen for a mental health treatment plan, as he had come to mental health for the first time.  He reported depression, anxiety, sleep problems, nightmares 3 times a week, flashbacks, intrusive thoughts, hypervigilance, panic attacks multiple times a week, and avoidance behaviors.  He reported he would come to work in the United States, and then go back to Mexico.  He had not developed friendships, and reported that his work was affected as he was strict and when working he got upset with his peers and bosses.  The Veteran also reported being easily distracted, lacking motivation, and easily tearful.  He felt his energy level was good, and denied all other depressive symptoms.  The diagnosis was severe PTSD, a GAF score of 45 was assigned, and multiple medications were prescribed by the VA psychiatrist.  In March 2009, the Veteran reported he was doing about the same and was in constant pain.  He reported he came here from Mexico as he got older and needed to get medical care.  He brought pictures of the place he lived, and the examiner noted it was very isolated there.  He reported he was married once with children, but his PTSD was severe and his wife left.  A GAF score of 45 was noted.

On VA examination in April 2009, the Veteran reported that until the last couple of months, he had not previously been in psychiatric treatment for PTSD, and was now receiving medication from a doctor at the Colorado Springs VA Clinic.  He reported he was married in 1975 for eight years, and had two sons and two daughters.  He reported that when the marriage ended, he raised the two boys and his wife raised the girls.  One of his sons had died, and he reported having contact with the other son.  He also had three children from a common-law relationship, and reported he continued to see these children two to three times a week, despite him not being with their mother since 1999.  He reported that from 1999 to the present, he had moved back and forth between Colorado Springs and Mexico to live with relatives off  and on.  The examiner noted that there was a note from a VA doctor indicating that the Veteran had lived in the mountains of Mexico for 25 years, but that this was not the Veteran's report the day of the VA examination.  The examiner indicated that the Veteran reported there was a place owned by the family in Mexico where he could live for nothing, and that he went there for some periods of time, and other times lived closer to relatives in Colorado Springs and worked construction during those times.  He currently lived with his nephew who lived in the house that belonged to the Veteran's sister who died a couple of years ago, and reported that when he lived in Mexico he also lived with relatives.  He reported he went back and forth for the last 10 years.  He reported he was not sleeping well and that nightmares awakened him.  He was easily startled by noises.  

Further, on the mental status examination in April 2009, there was no impairment of thought process or communication, and the Veteran presented as somewhat anxious.  There were no delusions or hallucinations, and his eye contact was within normal limits and his behavior appropriate.  There were no suicidal or homicidal thoughts, ideation, plans, or intent, but he did have nightmares of violent thoughts.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented, and here was no evidence of memory loss or impairment, and no obsessive or ritualistic behavior noted.  His rate and flow of speech were within normal limits and logical.  He had a flattened affect and anxiety.  There was no impairment of impulse control.  He had sleep impairment of difficulty getting to sleeping, staying asleep, and nightmares.  The assessment was PTSD.  

Finally, on the April 2009 VA examination, the examiner noted that the Veteran reported having intrusive thoughts and nightmares since service.  He had difficulty with social adjustment, and had worked infrequently, on a regular basis, on the family farm and in construction, when he could get that work.  The examiner noted that the Veteran did not report leaving any of these jobs due to psychological issues, but did have physical problems which led to him leaving construction jobs.  He had some avoidance numbing in that he occasionally went to Mexico to get away from the stress, but always came back, and also lived in the Colorado Springs area.  The Axis I diagnosis was PTSD, at least as likely as not secondary to the stressor of a mortar attack in May 1968 on the camp where he was stationed.  A GAF score of 58 was assigned.  The examiner opined that the severity of the Veteran's symptoms was mild to moderate, including flattened affect and anxiety, few friends, and difficulty maintaining a primary relationship because both of his wives had left him because of his social withdrawal and sleep disturbance.  The examiner opined that the Veteran was able to maintain activities of daily living, including personal hygiene, and especially had difficulty with sleep and social interactions.  The examiner noted no inappropriate behavior, and that he had just recently gotten medication treatment and reported his sleep had improved with medication.  His thought process and communication were not impaired, but his social functioning was impaired and marked by social withdrawal and social isolation over the years, plus frequently going to Mexico for several months at a time to get away from stress.  The examiner found that there was no evidence showing that the Veteran's employment had been impacted by his psychiatric issues, and that he had chose to work on the family farm and work in construction, which when he missed in construction was due to physical problems exacerbated by heavy lifting or work.  The VA examiner concluded as to the severity that there was occupational  and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  His attacks included chronic mild depressed mood, chronic anxiety, sleep disturbance, and difficulty with social isolation. 

VA treatment records showed that in September 2009, the Veteran reported he was feeling down and lonely coming here from the mountains of Mexico, and was not happy here.  He reported he had withdrawn from society because of an increased sense of isolation, but came back for financial reasons, but still could not make it.  He reported he had written a book about it.  He had more nightmares, flashbacks, and sleep problems.  The assessments were PTSD and depression, and a GAF score of 45 was assigned.  The VA psychiatrist opined that the Veteran was not suicidal or homicidal.  In early November 2009, he was noted be on medications with improvement, including his appetite.  A few weeks later in November 2009, he reported doing poorly most of the time, and often had to stay away from people because he could not tolerate others.  He cried less, but still had nightmares, and looked depressed.  The VA psychiatric assessed that the Veteran was doing a little better, and medication adjustments were made.  A GAF score of 45 was assigned.

VA treatment records showed that in February 2010, the Veteran was seen by a VA psychiatrist for medication management.  The VA psychiatrist indicated that the Veteran's symptoms seemed to be much worse than was assessed on his C&P examination, and also noted that the Veteran did actually live in the "jungle of Mexico" for nearly 25 years and would often come back for medical help, but avoided mental help.  He had panic attacks several times weekly and the medications were helping him some.  He had severe nightmares, and had never slept in a bed until recently, as he felt safer on the ground.  He tried working, but could not sustain due to his anger and inability to get along with others.  He reported having virtually no social life.  The VA psychiatrist also noted that the Veteran was reclusive and regularly triggered flashbacks by his surrounds, and opined that he was totally and permanently disabled.  The psychiatrist also noted that the Veteran's symptoms had left him severely disabled work-wise, socially, and in his mental symptoms.  The GAF score was 45.  The VA psychiatrist opined that he was not suicidal or homicidal, and his medications were kept the same.  

In a March 2010 letter, the VA psychiatrist noted that the Veteran first came to mental health in January 2009 and had been living isolated and alone for nearly 25 years in a remote area in Mexico and came only intermittently to the United States to take care of personal needs.  He reported he lived in a tent and ate local wild fruits and food he got from outlying villages.  It was noted that the Veteran had panic attacks, severe nightmares, and had tried working but could not sustain it due to his anger and inability to get along with others.  He reported having no social life and that his wife had left him long ago due to his PTSD symptoms.  It was noted that the Veteran had finally sought help for his PTSD, and lived with his daughter and nephew, and had come to the mental health clinic for the first time because he felt like he was falling apart.  The VA psychiatrist indicated that the Veteran was severely impaired and was totally and permanently disabled.  The VA psychiatrist also opined that the Veteran's symptoms had left him "severely disabled occupationally, socially, and in with his mental symptoms".

In a letter dated in April 2010, this VA psychiatrist noted that the Veteran was being treated for severe PTSD, and that he spent years living in isolation in Mexico to avoid people, and was not capable of working and interacting with other people.  The VA psychiatrist opined that the Veteran was totally and permanently disabled and unemployable and would not get much better at this point.  

In a letter dated in April 2010, a social worker from the Vet Center indicated that the Veteran chronic and severe PTSD with depression, and continued to deal with flashbacks and nightmares about Vietnam, and from time to time had suicidal thoughts.  He had sleep problems and daily panic attacks.  The social worker opined that due to the severity of his depression and anxiety issues, that this may be one of the reasons he is unemployable.  The social worker also opined that the Veteran had severe impairment in several areas, including family, social, and occupational.  

VA treatment records further show that in October 2010, the Veteran described panic attacks that woke him when he slept, and that he slept on the floor, and not in bed.  He continued to have depression, with suicidal ideation, as he had a threat of deportation which kept being postponed.  He reported he could not tolerate being around people and used the mountains of Mexico to hide when overwhelmed.  He had sleep problems and vivid nightmares.  On mental status examination he had an appropriate appearance and depressive affect, with tearful presentation.  His thought process was good, and he had no psychosis, but did talk about a voice he had heard a long time telling him and planning things to do.  A GAF score of 45 was assigned, and the VA psychiatrist opined that the Veteran was not suicidal or homicidal, but indicated that if the Veteran was triggered, he could not predict his reaction, but did not feel he was a risk and the Veteran denied feeling he was a risk.  It was also noted, however, that the Veteran had suicidal thoughts, that this was discussed with him, and he had no active plan, but expressed an ability to work in an outpatient setting and would contact the VA facility if problems arose.  The assessment included PTSD, generalized anxiety, and panic.  In November 2010, he reported he currently lived with his sister, and had previously lived with his nephew.  

The Veteran contends that he should be entitled to a rating in excess of 30 percent for PTSD, prior to December 8, 2010.  In reviewing the record prior to December 8, 2010, the Veteran's PTSD symptoms primarily included complaints of chronic sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, anxiety, panic attacks, depression, poor concentration, hypervigilance, and one report of suicidal thoughts, but no plan or intent.  

In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity due to symptoms such as those outlined in the criteria for 50 percent under DC 9411.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002),

The record reflects dated prior to December 8, 2010, shows that the Veteran has had ongoing mental health treatment for his PTSD since October 2008 - when he first reported to a VA facility for mental health treatment.  He continued to be treated by the same VA psychiatrist from January 2009 through at least November 2010.  In addition, he underwent a VA examination in April 2009.  A review of the objective evidence of record from this period tends to show PTSD symptoms of such a magnitude to produce moderate occupational impairment, and significant social impairment, with reduced reliability and productivity due to symptoms such as flattened affect, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran has also reported that his PTSD has caused him symptoms such as chronic sleep problems, nightmares, intrusive thoughts, flashbacks, depression, anxiety, social isolation, concentration problems, anger, and hypervigilance.  The Board therefore concludes that in considering all of the Veteran's symptomatology attributed to his PTSD, and the resulting occupational and social impairment, that his service-connected PTSD more closely resembles the 50 percent level of impairment, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board notes that in Mauerhan v. Principi, supra, the Court explained that 38 C.F.R. § 4.130 lists diagnostic codes for more than 30 mental disorders and sets forth one general rating formula to be used in rating all the listed disorders.  The Court indicated that, although section 4.130 makes clear that an understanding of the DSM-IV is essential for properly applying the rating formula, nowhere does it state that consideration of the DSM-IV in any way relieves VA from fully considering the specific rating criteria outlined in 38 C.F.R. § 4.130 when rating the severity of a claimant's disorder.  Id.  Also, the Court noted in Mauerhan that the symptoms listed in the criteria for a 30 percent rating in 38 C.F.R. § 4.130 follow the phrase "such symptoms as", and are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating.  The Court held that the evidence applied in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code; rather, the official evaluating the case is to consider all symptoms of a claimant's condition which affect the level of occupational and social impairment.  Id.  The Board is thus aware that the symptoms listed under the 50 (or 70) percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 (or 70) percent rating.  Further, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  With consideration of Mauerhan v. Principi, and the competent evidence of record, the Board concludes that an increase to a 50 percent rating is warranted for the Veteran's service-connected PTSD.

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as those outlined in the criteria for 70 percent under DC 9411.  In that regard, the Board notes that the treatment records and the VA examinations do not show most of the typical symptoms listed in the criteria for a 70 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra.

With regard to social impairment, the Board notes that while the Veteran has had some disturbances of mood and motivation, including being depressed, anxiety, panic, and low motivation, and reports that he continued to socially isolate himself, the record also reflects that he maintained relationships with at least some family members (including his children and some family members whom he reportedly lived with).  With regard to employment, in August 2008, he reported he was doing daily jobs as a handyman.  In January 2009, he reported he would come to work in the U.S. and then go back to Mexico, and that his work was affected because he was strict and got upset with co-workers.  Thereafter, in April 2009, he reported working infrequently, on the family farm and in construction, but notably did not report leaving any of these jobs due to psychological issues, but rather had physical problems which led to him leaving construction jobs.  In February 2010, he claimed he tried working, but could not sustain due to anger and inability to get along with others.  Thus, while there appears to be some occupational impairment, the Board finds that the Veteran was still able to maintain employment at certain points.  Further, the Board makes this point not to penalize the Veteran for being able to work, but rather, he is to be commended for trying to find construction work and continuing to work despite the untreated PTSD symptoms he was apparently experiencing.  The Board also acknowledges that in a March 2010 letter, the Veteran's VA psychiatrist opined that he was severely impaired and totally and permanently disabled, and that his symptoms had left him "severely disabled" occupationally and socially.  In April 2010, this same VA psychiatrist noted that the Veteran was not capable of working and interacting with other people, and that he was totally and permanently disabled and unemployable and would not get much better at this point.  Also, in April 2010, a social worker from the Vet Center opined that due to the severity of his depression and anxiety issues, that this may be one of the reasons he is unemployable, and that the Veteran had severe impairment in several areas, including family, social, and occupational.  However, these opinions that the Veteran is unemployable do not appear to be supported by the record - specifically the treatment records which as described above consistently show that the Veteran first sought treatment for his mental condition in mid to late 2008, and that there after he experienced moderate symptoms related to his PTSD, including at least some level of improvement or alleviation once he started taking medication in early 2009.  The Board also notes that there is a conflict in the medical evidence in that on the VA examination in 2009, his symptoms were described as mild-to-moderate, while the VA psychiatrist and Vet Center provider have described his symptoms as severe.  While the Veteran may have some severe symptoms due to his PTSD, it is also clear that his overall symptomatology has improved since he started receiving regular medications and psychiatric treatment.  

Moreover, as to the symptoms listed in the criteria for a 70 percent rating, with regard to suicidal ideation and thoughts, a review of the objective medical evidence shows that in he had suicidal ideation on several occasion, but then also denied suicidal ideation on others.  On several occasions, the Veteran's VA psychiatrist opined, after examining the Veteran, that he was not suicidal.  Further, in October 2010, the VA psychiatrist noted the Veteran had suicidal thoughts, but no active plan and was willing to work in an outpatient setting and contact VA if problems arose.  There was no report of obsessional rituals interfering with routine activities, but the Veteran did report being hypervigilant.  With regard to speech, while his speech was found to be hesitant and slow, on another occasion it was found to be of normal rate and flow and logical, and there have never been any findings that his speech was illogical, obscure, or irrelevant. While the Veteran has reported ongoing and chronic anxiety, panic, and depression, which has impacted his functioning, there is no indication that this has precluded employment or attending to his activities of daily living.  With regard to impulse control, the Veteran has not reported any difficulties with this, nor have any been noted on objective examination.  There has been no spatial disorientation, and on examinations the Veteran has consistently been found to be oriented and alert.  He responded to questions appropriately, and was found to have no impairment of thought processes, except on one occasion only, in October 2008, when he was first seen at the VA facility and found to have a disorganized thought process.  With regard to his hygiene and personal appearance, there was only indication, on the Vet Center Intake form in August 2008, that the Veteran was found to be unkempt.  Otherwise, the numerous VA treatment records and the VA examination showed he was able to maintain his personal appearance and hygiene.  With regard to difficulty in adapting to stressful circumstances, in this area the Veteran has reported problems - including problems with work and with being around others, and with other interpersonal areas.  Although he has reported problems with establishing and maintaining effective relationships, the evidence of record does not show that he was unable to establish or maintain any relationships as he maintains a relationship with several family members, including his children.

The evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  While the evidence of record shows that the Veteran definitely has deficiencies in work, family relations, and mood, there is little to no indication of deficiencies in his judgment and thinking.  Moreover, the Board notes that the Veteran's symptoms due to his PTSD - which include, but are not limited to, chronic sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, depression, anger, anxiety, panic, hypervigilance, and concentration difficulties, do not approach or approximate the magnitude of the severe symptoms listed in the criteria for a 70 percent rating under DC 9411.

With regard to social impairment and mood, while the Veteran has had disturbances of mood and motivation, including having anxiety, panic, anger, and depression, and reports that he continues to isolate himself, the record also reflects that he maintains relationships with his children and other family members.  With regard to employment, he testified he was able to work in the past, albeit with interpersonal problems, but indicated he had to stop work due to physical, rather than psychiatric, problems.  In assessing whether the Veteran has the level of occupational and social impairment contemplated in the criteria for a 70 percent rating, with deficiencies in work, family relations, and mood, due to the Veteran's PTSD symptoms as set out above, the Board concludes that the Veteran's PTSD symptoms impacting his social, occupational, and mood do not approximate the severity or magnitude of the symptoms listed in the criteria for a 70 percent rating under DC 9411.  Id.

Thus, the Board concludes that the evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating prior to December 8, 2010; however, it does appear that, with consideration of the doctrine of reasonable doubt, his symptoms approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The evidence as to the Veteran's impairment in work, family relations, judgment, thinking, and mood does not reflect that he has deficiencies in most areas due to such symptoms as severe as those listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. § 4.130.

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In this case, the record reflects that prior to December 8, 2010, the Veteran's GAF scores ranged from 40 to 45 to 58 (on the VA examination).  A GAF score of 31 to 40 denotes behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or an inability to function in almost all areas.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.

In view of the foregoing, the Board concludes that the evidence as a whole, including the Veteran's statements, VA examination, VA treatment records, private treatment records, and the range of GAF scores, with application of the benefit-of-the-doubt rule, supports an increase to a 50 percent disability rating, but no higher, for the Veteran's PTSD, effective prior to December 8, 2010.  While he clearly had fluctuating PTSD symptoms which affected his ability to perform occupational tasks and affected his social abilities, he has maintained some family relationships and other significant relationships and was able to work at least off and on for years even with PTSD symptoms.  Thus, even considering his GAF scores, which included scores of 40 and 45 assigned being during the course of the appeal, (evidencing serious symptoms and serious to major impairment), he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  Thus, with consideration of the Veteran's complaints, symptoms, and clinical findings of record, the Board concludes that the preponderance of the evidence does not approximate the severity of the symptoms listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. §§ 4.7, 4.130.

In light of the holding in Fenderson, supra, the Board has also considered whether a "staged" rating should be assigned for the Veteran's PTSD, as the Court indicated can be done in this type of case. Based upon the record before us, we find that, at no time since the initial award of service connection, has the Veteran's PTSD disability on appeal been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After resolving all reasonable doubt in the Veteran's favor, the Board will conclude that his PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as set out in DC 9411 or similar symptoms, and more nearly approximates the criteria for an initial schedular rating of 50 percent during the entire appeal period prior to December 8, 2010.  See 38 C.F.R. § 4.130, DC 9411.

2. Extraschedular Consideration

The Board finds that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, as explained above, the rating criteria for the Veteran's service-connected PTSD, prior to December 8, 2010, reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture due to the Veteran's PTSD is adequately contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, also deemed adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted in this matter.


ORDER

Service connection for a hernia is denied.

Prior to December 8, 2010, a 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

1. Service Connection for a Neck Disability 

The Veteran contends he has a neck disability, manifested by chronic headaches, loss of feeling in the left hand and right hand, and loss of feeling in the left foot and right foot, that is related to service.  He has consistently contended that during his service in Vietnam, he was involved in an incident where his base was hit with incoming rockets and mortars at night, and that while running to the perimeter, he hit a wire or series of wires, which caused injury to his teeth and neck.  He claims that he did not pursue treatment at the time of the injuries in service, because he thought it would heal.  He also contends that since service he has had various symptoms, including headaches and loss of feeling in the extremities, due to the neck injury.  The record reflects that a night time base attack in May 1968 was verified by U. S. Army and Joint Services Records Research Center (JSRRC), and, that service connection for PTSD was granted based on that verification.  

The Board finds that the Veteran has provided competent and credible testimony that he injured his neck in the incident, and that he has experienced various symptom, including headaches and loss of feeling in the extremities since the in-service injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In reaching this determination, the Board notes that his testimony is consistent with his prior statements concerning these matters, and that the reported night time mortar attack on his base has been essentially verified.  

However, with regard to whether the Veteran has a neck disability related to the reported neck injury in service, additional development is needed.  In that regard, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In December 2010, the Veteran underwent a VA examination, and the diagnoses included cervical spine degenerative disc disease and degenerative joint disease, without sensory or motor radiculopathy.  The examiner noted that the Veteran reported that ever since service, and the incident where he injured his neck with a wire, he had chronic neck pain, with radiation into the head, causing headaches.  However, the VA examiner did not render an opinion regarding whether the Veteran has a neck disability due to service.  As such, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of the Veteran's neck disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the report, the examiner must acknowledge and discuss the Veteran's report of a continuity of neck pain and other related symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In a statement dated in January 2010, the Veteran reported being treated by Dr. Luigi Canepa for his neck injury, and also provided contact information for this doctor.  He testified, in June 2011, that he had seen a chiropractor in San Francisco in the 1990s for his neck, and was going to attempt to get those treatment records.  It appears that these treatment records from neither of these treatment providers have been associated with the claims folder to date, and on remand attempts should be made to obtain any such treatment records.  38 C.F.R. § 3.159(c) (2010).

2. Rating in Excess of 50 Percent for PTSD, 
Effective From December 8, 2010

The Veteran contends he should be entitled to a higher rating for his service-connected PTSD, effective from December 8, 2010.  In June 2011, he testified that his PTSD had worsened, essentially since the VA examination in 2010 and the subsequent assignment of a 50 percent rating for PTSD.  In addition, with regard to occupational impairment due to PTSD, when the Veteran was asked at his hearing if he felt the reason he could not work was because of his PTSD, his complete response appears to have only been partially recorded, but he initially indicated that physically he had too many problems.  

VA treatment records show that the Veteran started treatment at the Vet Center in August 2008, and a VA mental health clinic in October 2008.  He started seeing a VA psychiatrist in January 2009, whom he apparently still continues to see for treatment.  After considering the VA treatment records and the Vet Center records along with the Veteran's testimony and the VA examination reports in 2009 and 2011, the Board finds that the evidence is inconsistent as to the current severity of the Veteran's PTSD and as to whether his PTSD hinders him from working.  The record appears to reflect that the Veteran did not seek any psychiatric treatment until 2008, and that prior to that time he lived off and on in Mexico at the family farm¸ and came back to the United States periodically for medical treatment and to work.  Once the Veteran sought mental health treatment at the VA facility, he was assigned to a VA psychiatrist who prescribed medication and continues to treat the Veteran as of the date of the hearing in June 2011.  This same VA psychiatrist has written several letters, essentially opining that the Veteran's PTSD was severe and rendered him unemployable.  

The problem, however, is that while the VA psychiatrist has reported that the Veteran's PTSD is severe, the same physician has also reported that at least some of the Veteran's symptoms had improved with medication.  In addition, the findings made on the VA examination's in 2009 and 2010 do not appear to show severe symptoms due to PTSD or to show that the Veteran is unemployable.  To the contrary, on the VA examination in 2009, the examiner opined that the Veteran had mild to moderate PTSD symptoms and assigned a GAF score of 58, and in 2010, the VA examiner opined that the Veteran had moderate PTSD symptoms and assigned a GAF score of 52.  In addition, in 2010, the VA examiner opined that there had been no worsening of the Veteran's condition, no remissions, and continuous symptoms.  Moreover, while both VA examiners acknowledge that the Veteran's PTSD would certainly impact his employability, neither suggested that the Veteran was unemployable solely due to PTSD.  To that end, on the 2010 VA examination, the examiner opined that the Veteran was employable form a psychiatric standpoint, but would do best in settings in which he had little or no contact with the public and loose supervision, and that his employment would be impacted by his anxiety level and avoidance behaviors.  

At this point, the Board finds that the VA examination reports (which appear to show PTSD symptoms of lesser severity) are not reconcilable with the VA treatment records and reports by the Veteran's VA psychiatrist.  This, coupled with the Veteran's claim at the June 2011 hearing that his PTSD has worsened since the 2010 VA examination (although the symptoms he testified that he had appear to be consistent with his ongoing PTSD symptoms - including sleep problems, anxiety, panic, nightmares, etc.), necessitates that additional development be conducted prior to the Board rendering a decision in this matter, to include obtaining current VA treatment records regarding treatment for PTSD or other psychiatric disorders, and thereafter, scheduling the Veteran for another VA examination to assess the severity of his PTSD symptoms in light of his testimony, current VA treatment records, and conflicting past VA treatment records, as well as to make an assessment as to how his service-connected disability(s) impact his employability.  


3. TDIU Claim

With regard to the issue of entitlement to a TDIU rating , since a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board therefore will defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the Veteran's remaining service connection claim.  In addition, the Veteran has not received appropriate notice regarding the TDIU rating claim, and this should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.

2. With any assistance needed from the Veteran, obtain complete and treatment records, from Dr. Luigi Canepa, and the private chiropractor who reportedly treated the Veteran for his neck in the 1990s.  Negative replies should be requested.

3. Updated VA treatment records, pertaining to treatment for PTSD or other psychiatric disorders and dated subsequent to November 2010, should be obtained and added to the claims file, to specifically include all treatment records from the Veteran's VA psychiatrist who he has seen since 2009.  A negative reply should be requested.

4. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current neck disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed.  

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any currently neck disability had an onset in or is causally related to his service, to include his claim that he injured his neck when he ran into a wire at night, trying to escape a mortar attack; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner should then also opine as to whether any neck disability related to service is likely manifested by chronic headaches, loss of feeling in the left hand and right hand, and/or loss of feeling in the left foot and right foot.  Finally, if and only if, the Veteran's current neck disability is found to be related to service, a medical opinion regarding the degree to which the Veteran's neck disability and associated symptoms impact on his employability (with detailed explanation of rationale) is necessary.

b. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the incident in service where the Veteran  reported he injured his neck on a wire, as well as continuity of symptoms since service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated.  

5. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD, to include any other psychiatric disorders present.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, to specifically include the prior VA examination reports and the opinions rendered by the Veteran's treating VA psychiatrist.  The examiner must describe the nature and severity of all symptoms of the Veteran's PTSD and any current psychiatric disorder.

a. The examiner should also comment on the impact of the Veteran's PTSD on his ability to function both occupationally and socially.  A specific medical opinion regarding the degree to which his PTSD impacts his employability (with detailed explanation of rationale) is necessary.  In that regard, the examiner should elicit from the Veteran his complete employment history, specifically comment on the types of employment that would be precluded by the effects of his PTSD, and opine whether his service-connected PTSD renders the Veteran incapable of participating in any gainful employment consistent with his education and work experience.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.

6. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


